Citation Nr: 0534520	
Decision Date: 12/22/05    Archive Date: 01/10/06

DOCKET NO.  04-29 709	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a left ankle 
disability.

2.  Entitlement to service connection for a left foot 
disability.

3.  Entitlement to service connection for a left leg 
disability.


WITNESS AT HEARING ON APPEAL

Veteran/Appellant


ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1950 to 
June 1953, and from June 1954 to December 1978, when he 
retired.  

This appeal comes to the Board of Veterans' Appeals (Board) 
from a December 2002 rating decision.  The veteran filed his 
notice of disagreement in November 2003, the RO issued a 
statement of the case in May 2004, and the veteran perfected 
his appeal in July 2004.  In September 2005, the veteran had 
a hearing before the undersigned Board member at the RO.

The issues of entitlement to service connection for left 
ankle disability on the merits and service connection for 
left leg and left foot disabilities are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  The RO denied the veteran's claim of entitlement to 
service connection for a left ankle disability in a March 
1979 rating decision, and the veteran did not appeal. 

2.  Evidence submitted since March 1979 is neither 
cumulative, nor redundant, of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and raises a reasonable possibility of 
substantiating the claim.


CONCLUSION OF LAW

The March 1979 rating decision is final; new and material 
evidence has been submitted since March 1979, and the claim 
is therefore reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156,  20.302 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim of entitlement to service connection for 
a left ankle disability was denied by a March 1979 rating 
decision, which is final.  However, a previously denied claim 
may be reopened by the submission of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105(c) (West 2002); 38 
C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2005).  

New evidence is defined as evidence not previously submitted 
to agency decisionmakers.  38 C.F.R. § 3.156(a).  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim. Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id. 

In Hodge v. West, the United States Court of Appeals for the 
Federal Circuit noted that new evidence could be sufficient 
to reopen a claim if it contributed to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  155 F.3d 
1356, 1363 (Fed. Cir. 1998).  For the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

At the time of his last rating decision in March 1979, the 
evidence of record included a VA examination report dated in 
February 1979, as well as service medical records from the 
veteran's time in both the Coast Guard and Air Force.  The 
service records did not reflect any treatment for ankle 
complaints, although when the veteran was examined in 
connection with his retirement from service, he reported it 
had been occasionally painful since 1958.  The VA examination 
report included X-rays that showed left ankle soft tissue 
swelling, but concluded with a diagnosis of "history of 
sprained left ankle, negative examination."  

The evidence associated with the claims file since December 
2001 includes a letter from the veteran's private doctor who 
indicated that the veteran had a crush type injury to his 
ankle in service and that he has had continued problems with 
the ankle.  

The evidence submitted since March 1979 is new in that it has 
not previously been submitted, and it is material in that it 
to shows the possibility of a current left ankle disability 
linked to service, therefore raising a reasonable possibility 
of substantiating the claim for service connection.  
Accordingly, new and material evidence having been submitted, 
the claim of entitlement to service connection for a left 
ankle disability is reopened.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

New and material evidence having been submitted, the 
previously denied claim of entitlement to service connection 
for a left ankle disability is reopened.


REMAND

The veteran testified that he injured his left foot, ankle 
and leg in 1952 when several crates fell on it, pinning it 
against a bulkhead.  The veteran continued to serve until 
1978, and indicated that while he had some problems with his 
left leg, ankle and foot during this time, he did not really 
complain.  Since leaving service, the veteran indicated he 
has been wearing a supportive sleeve over his left leg to 
prevent swelling. 

Given the veteran's testimony concerning events in service, 
together with the evidence of left ankle abnormality (soft 
tissue swelling) shortly after service, and the presence of 
current disability, as indicated by the veteran's private 
physician, the Board believes a current examination and 
opinion concerning all issues on appeal is warranted.  

As such, this case is REMANDED to the RO via the AMC for the 
following action:

1.  Obtain:
?	private treatment records from Dr. 
Joe Lee Buford, M.D. for his 
treatment of the veteran. 
?	outpatient treatment records for the 
veteran as a military retiree from 
Little Rock Air Force Base in 
Jacksonville, Arkansas for the 
period between 1979 and 1983.

2.  Following the above development, 
schedule the veteran for an examination.  
The examiner should be provided with the 
veteran's claims file and asked to fully 
review it.  Any opinion rendered must be 
supported by a complete rationale.

The examiner should specifically comment 
on whether the veteran has a current left 
leg, foot, or ankle disability, and, if 
so, whether it is as likely as not that 
that disability is related to a 1952 
ankle injury in service, or otherwise to 
service.  
  
3.  When the development requested has 
been completed, review the case.  If the 
benefits sought are not granted, furnish 
the veteran with a supplemental statement 
of the case and afford a reasonable 
opportunity to respond before returning 
the record to the Board for further 
review.

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).

______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


